DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


RE: USPN 10,111,079
Claims 1-30 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-31 of U.S. Patent No. 10,111,079.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the patent claim contains all of the limitations of the instant claim.  That is, the instant claim is fully encompassed by the patented claim. 
Claim 36 is presented as representative.  


*NOTE The application claim elements are generally presented side by side with the corresponding co-pending claim elements.   Where there are merely grammatical difference in claim language, no examiner comment is considered necessary 
Examiner comments are in italics.  

Application claim: 

1. A mobile accessory device comprising: 


a housing; 



a user input apparatus configured to activate in response to input by a user and comprising:
(a) a trigger component movable relative to the housing and comprising a feature configured to facilitate movement of the 

(b) a sound detection circuit configured to activate in response to one or more predetermined sounds; or (c) both; and 

a first communication circuit configured to activate and communicate with a second communication circuit in response to activation of the user input apparatus.




   1.  A mobile device accessory, comprising: 

a housing defining an attachment 
surface that is configured to mechanically engage a mobile device;  




a connectivity sensor comprising a removable connector and configured to 
removed by pulling an attached tether or by using a fingernail slot in the 
removable connector;  and, 




an alarm device disposed in the housing and configured to activate in response to an indication, by the connectivity 
sensor, of a loss of connectivity, wherein activation of the alarm device causes an audible alert to be emitted from the mobile device accessory, and a software application to be executed on the mobile device.  
Note that a communication circuit is inherent in the claimed arrangement in order to communication the alarm and software application execution form the housing to the mobile device. 

The patented claim lacks the alternative limitation (b), however the alternative limitations need not be shown as the claim does not require them in one of the alternatives. 



RE: US PN 10,462,641
Claims 1-30 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10,462,641.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the patent claim contains all of the limitations of the instant claim.  That is, the instant claim is fully encompassed by the patented claim. 
Claim 36 is presented as representative.  

*NOTE The application claim elements are generally presented side by side with the corresponding co-pending claim elements.   Where there are merely grammatical difference in claim language, no examiner comment is considered necessary 
Examiner comments are in italics.  

Application claim: 




a housing; 



a user input apparatus configured to activate in response to input by a user and comprising:
(a) a trigger component movable relative to the housing and comprising a feature configured to facilitate movement of the trigger component relative to the housing, the feature comprising at least one of a slot, a void, or a recess; and, 

(b) a sound detection circuit configured to activate in response to one or more predetermined sounds; or (c) both; and 

a first communication circuit configured to activate and communicate with a second 






a housing defining an attachment 
surface (A) that is configured to mechanically engage a mobile device;  

a connectivity sensor comprising a removable connector and configured to indicate a loss of connectivity when the removable connector is at least partially 
removed by pulling an attached tether or by using a fingernail slot (B) in the 
removable connector;  and, 












an alarm device disposed in the housing and configured to activate in response to an indication, by the connectivity 
sensor, of a loss of connectivity, wherein activation of the alarm device causes an audible alert to be emitted from the mobile device accessory, and a software application to be executed on the mobile device (C).

The patented claim lacks the alternative limitations, however the alternative limitations need not be shown as the claim does not require them in one of the alternatives.  (Note that application claim limitation (c) “or both” indicates that that (a) and (b) are also alternatives.)




RE: USPN 10,659,946
Claims 1-30 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-37 of U.S. Patent No. 10,111,079.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the patent claim contains all of the limitations of the instant claim.  That is, the instant claim is fully encompassed by the patented claim. 
Claim 36 is presented as representative.  


*NOTE The application claim elements are generally presented side by side with the corresponding co-pending claim elements.   Where there are merely grammatical difference in claim language, no examiner comment is considered necessary 
Examiner comments are in italics.  

Application claim: 


1. A mobile accessory device comprising: 


a housing; 



a user input apparatus configured to activate in response to input by a user and comprising:
(a) a trigger component movable relative to the housing and comprising a feature configured to facilitate movement of the trigger component relative to the housing, the feature comprising at least one of a slot, a void, or a recess; and, 
(b) a sound detection circuit configured to activate in response to one or more predetermined sounds; or (c) both; and 


a first communication circuit configured to activate and communicate with a second communication circuit in response to activation of the user input apparatus.




   1.  A mobile device accessory comprising: 


a first housing defining a first 
attachment surface that is configured to adhere to another surface;  

a user input mechanism configured to activate in response to input by a user of a mobile device and comprising a connector configured to be activated in response to at least partial removal of the connector by using a fingernail slot in the 
connector;  and 







circuitry configured to activate in response to activation of 
the user input mechanism, wherein activation of the circuitry (i) causes an 
audible alarm to be emitted by the mobile device, or (ii) causes a software 
application to be executed on a mobile device, or (iii) both. 

 
The patented claim lacks the alternative limitations, however the alternative limitations need not be shown as the claim does not require them in one of the alternatives.  (Note that application claim limitation (c) “or both” indicates that that (a) and (b) are also alternatives.) 




RE: USPN 11,019,475
Claims 1-30 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-319 of U.S. Patent No. 11,019,475.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the patent claim contains all of the limitations of the instant claim.  That is, the instant claim is fully encompassed by the patented claim. 
Claim 36 is presented as representative.  


*NOTE The application claim elements are generally presented side by side with the corresponding co-pending claim elements.   Where there are merely grammatical difference in claim language, no examiner comment is considered necessary 
Examiner comments are in italics.  

Application claim: 


1. A mobile accessory device comprising: 

a housing; 



a user input apparatus configured to activate in response to input by a user and comprising:

(a) a trigger component movable relative to the housing and comprising a feature configured to facilitate movement of the trigger component relative to the housing, 
(b) a sound detection circuit configured to activate in response to one or more predetermined sounds; or (c) both; and 





a first communication circuit configured to activate and communicate with a second communication circuit in response to activation of the user input apparatus.





1. A mobile device accessory comprising: 

a housing; 



a user input mechanism configured to activate in response to input by a user and comprising: 

(i) a trigger component removably attachable to the housing and comprising a feature configured to facilitate removal of the trigger component from the housing, the feature comprising at least 

a first communication circuit configured to activate and communicate with a second communication circuit in response to activation of the user input mechanism.   

The patented claim lacks the alternative limitations, however the alternative limitations need not be shown as the claim does not require them in one of the alternatives. (Note that application claim limitation (c) “or both” indicates that that (a) and (b) are also alternatives.) 






RE: US AN 16/986,159

Claims 1-30 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 36-55 of copending Application No. 16/986,159.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the conflicting claim contains all of the limitations of the instant claim.  That is, the instant claim is fully encompassed by the conflicting claim.  

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7-11, 13, 14, 16-18, 20, 23, 25-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cavacuiti et al (US 2013/0225127)
Consider claim:

1. Cavacuiti teaches the mobile accessory device comprising: 
a housing (fob housing see figure 3 item 310); 
a user input apparatus configured to activate in response to input by a user and comprising:
(a) a trigger component movable relative to the housing and comprising a feature configured to facilitate movement of the trigger component relative to the housing, the feature comprising at least one of a slot, a void, or a recess (trigger corresponds to Buttons see figure 4A items 314A, B paragraph 69, Note that buttons necessarily comprise a recess to allow operation of the button); and, 
(b) a sound detection circuit configured to activate in response to one or more predetermined sounds; or (c) both (Note that alternative limitations need not be shown as the claim does not require them both in one of the alternatives. It is also noted that 
a first communication circuit configured to activate and communicate with a second communication circuit in response to activation of the user input apparatus (Fob controls communication circuitry of case see figures 1-3 paragraphs 6, 39, 40).  
7. Cavacuiti teaches the mobile accessory device of claim 1, wherein the second communication circuit is configured to communicate with one or more cellular networks (cellular communication see paragraphs 39, 40).  
8. Cavacuiti teaches the mobile accessory device of claim 1, wherein the second communication circuit is in wired communication with the first communication circuit (dock connection see figures 1, 2).  
9. Cavacuiti teaches the mobile accessory device of claim 1, wherein the second communication circuit is disposed within the housing (see figures 1-3).  
10. Cavacuiti teaches the mobile accessory device of claim 1, further comprising an alarm device comprising (i) an audio output device, (ii) a light output device, or (iii) both, configured to activate in response to activation of the user input apparatus (audio and light alerts see paragraph 44).  
11. Cavacuiti teaches the mobile accessory device of claim 1, wherein communication with the second communication circuit causes a software application to be executed on a mobile device (software application on mobile device see paragraphs 58, 188).  

14. Cavacuiti teaches the mobile accessory device of claim 1, wherein the mobile accessory device is a standalone personal safety device configured to communicate with cellular networks (system may be used to disable stolen cell phone see paragraphs 72, 75).  

17. Cavacuiti teaches the mobile accessory device of claim 1, wherein the first communication circuit is at least partly disposed in the housing and configured to perform operations comprising: establishing a communications connection to the second communication circuit; detecting activation of the user input apparatus; and in response to the activation, communicating with the second communication circuit (system may be used to disable stolen cell phone see paragraphs 72, 75).  

18. Cavacuiti teaches the method of communication comprising: 
detecting, by control circuitry of a mobile accessory device, user input based on activation of a user input apparatus comprising: 
(a) a trigger component moveable relative to a housing of the mobile accessory device and comprising a feature configured to facilitate movement of the trigger component relative to the housing, the feature comprising at least one of a slot, a void, or a recess (trigger corresponds to Buttons see figure 4A items 314A, B paragraph 69, Note that buttons necessarily comprise a recess to allow operation of the button); 

establishing a communications connection from the control circuitry to a communication circuit; and communicating with the communication circuit (Fob controls communication circuitry of case see figures 1-3 paragraphs 6, 39, 40).  
20. Cavacuiti teaches the method of claim 18, further comprising: moving the trigger component relative to the housing; and activating the user input apparatus based on the moving (movement of trigger corresponds to pushing Buttons see figure 4A items 314A, B paragraph 69).  
23. Cavacuiti teaches the method of claim 18, further comprising mechanically engaging the housing to a mobile device (case configuration see figures 3-7, paragraphs 65, 78, 79).  
25. Cavacuiti teaches the method of claim 18, wherein communicating with the communication circuit comprises communicating with one or more cellular networks (cellular communication see paragraphs 39, 40).  
26. Cavacuiti teaches the method of claim 18, wherein the communication connection comprises a wired communication connection (dock connection see figures 1, 2).  

28. Cavacuiti teaches the method of claim 18, further comprising (i) causing an audible alarm to be emitted by an audio output device (audio and light alerts see paragraph 44), or (ii) causing a software application to be executed on a mobile device  (software application on mobile device see paragraphs 58, 188), or (iii) both.  


Claims 1, 3, 7, 9-11, 13-18, 20, 23, 25, 27-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Page (US 2013/0271264).
Consider claim:

1. Page teaches the mobile accessory device comprising: 
a housing (claimed housing corresponds to Page’s mobile device cover see figure 2, 3, item 230, paragraph 44); 
a user input apparatus configured to activate in response to input by a user and comprising:
(a) a trigger component movable relative to the housing and comprising a feature configured to facilitate movement of the trigger component relative to the housing, the feature comprising at least one of a slot, a void, or a recess (first and second buttons used as triggering mechanism see figures 7, 14, paragraphs 42, 46, 71, 78. Note that buttons necessarily comprise a recess to allow operation of the button); and, 

a first communication circuit configured to activate and communicate with a second communication circuit in response to activation of the user input apparatus (application activated by alarm to execute on mobile see figure 1 item 114, figure 6 block 604  paragraphs 36, 60, 63, 64).  
3. Page teaches the mobile accessory device of claim 1, wherein the housing is configured to mechanically engage a mobile device (claimed housing corresponds to Page’s mobile device cover see figure 2, 3, item 230, paragraph 44).  

7. Page teaches the mobile accessory device of claim 1, wherein the second communication circuit is configured to communicate with one or more cellular networks (wireless network connection see paragraph 61).  
9. The mobile accessory device of claim 1, wherein the second communication circuit is disposed within the housing.  
10. Page teaches the mobile accessory device of claim 1, further comprising an alarm device comprising (i) an audio output device, (ii) a light output device, or (iii) both, configured to activate in response to activation of the user input apparatus (alarm system including audible alarm see figure 1, item 106, paragraphs 32, 34).  


13. The mobile accessory device of claim 1, wherein a mobile device comprises the second communication circuit.  
14. Page teaches the mobile accessory device of claim 1, wherein the mobile accessory device is a standalone personal safety device configured to communicate with cellular networks (wireless network connection see paragraph 61).  
15. Page teaches the mobile accessory device of claim 1, wherein the first communication circuit is further configured to communicate a position location, determined by a position location detector system, to the second communication circuit in response to activation of the user input apparatus (location data see page paragraphs 31, 67, 68).  
16. Page teaches the mobile accessory device of claim 15, wherein the mobile accessory device further comprises the position location detector system (location data see page paragraphs 31, 67, 68).  
17. Page teaches the mobile accessory device of claim 1, wherein the first communication circuit is at least partly disposed in the housing and configured to perform operations comprising: establishing a communications connection to the second communication circuit; detecting activation of the user input apparatus; and in response to the activation, communicating with the second communication circuit 

18. Page teaches the method of communication comprising: 
detecting, by control circuitry of a mobile accessory device, user input based on activation of a user input apparatus comprising: 
(a) a trigger component moveable relative to a housing of the mobile accessory device and comprising a feature configured to facilitate movement of the trigger component relative to the housing, the feature comprising at least one of a slot, a void, or a recess (first and second buttons used as triggering mechanism see figures 7, 14, paragraphs 42, 46, 71, 78. Note that buttons necessarily comprise a recess to allow operation of the button); 
(b) a sound detection circuit configured to activate in response to one or more predetermined sounds; or (c) both; and establishing a communications connection from the control circuitry to a communication circuit (Note that alternative limitations need not be shown as the claim does not require them both in one of the alternatives. It is also noted that application claim limitation (c) “or both” indicates that that (a) and (b) are alternatives); and 
communicating with the communication circuit (application activated by alarm to execute on mobile see figure 1 item 114, figure 6 block 604  paragraphs 36, 60, 63, 64).  
20. Page teaches the method of claim 18, further comprising: moving the trigger component relative to the housing; and activating the user input apparatus based on the 
23. Page teaches the method of claim 18, further comprising mechanically engaging the housing to a mobile device (claimed housing corresponds to Page’s mobile device cover see figure 2, 3, item 230, paragraph 44).  
25. Page teaches the method of claim 18, wherein communicating with the communication circuit comprises communicating with one or more cellular networks (wireless network connection see paragraph 61).  
27. Page teaches the method of claim 18, further comprising activating, in response to the detecting, an alarm device comprising (i) an audio output device, (ii) a light output device, or (iii) both (alarm system including audible alarm see figure 1, item 106, paragraphs 32, 34).  
28. Page teaches the method of claim 18, further comprising (i) causing an audible alarm to be emitted by an audio output device (alarm system including audible alarm see figure 1, item 106, paragraphs 32, 34), or (ii) causing a software application to be executed on a mobile device (application activated by alarm to execute on mobile see figure 1 item 114, figure 6 block 604, paragraphs 36, 60, 63, 64), or (iii) both.  
29. Page teaches the method of claim 18, further comprising: determining, by a position location detector system, a position location of the mobile accessory device; and communicating, in response to the detecting, the determined position location (location data see page paragraphs 31, 67, 68).  
.  



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claims 4, 5, 12, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Cavacuiti.
Consider claim:

4. Cavacuiti teaches the mobile accessory device of claim 1, but lacks a teaching of wherein the housing is configured to magnetically attach to a mobile device.  Official Notice is taken that it is notoriously well known in the art to user magnets and magnetic material to attach items.  Therefore it would have been obvious to one of ordinary skill in the art to use magnets and magnetic materials to attach the housing as shown in the claim in order to allow for easy removal.
5. Cavacuiti teaches the mobile accessory device of claim 3, but lacks a teaching of further comprising at least one of a magnet and a magnetic material.   Official Notice is taken that it is notoriously well known in the art to user magnets and magnetic material to attach items.  Therefore it would have been obvious to one of ordinary skill in the art to use magnets and magnetic materials to attach the housing as shown in the claim in order to allow for easy removal.


24. Cavacuiti teaches the method of claim 18, but lacks a teaching of further comprising magnetically attaching the housing to a mobile device.  Official Notice is taken that it is notoriously well known in the art to equip cell phone cased with cavities to retain credit cards.  Therefore it would have been obvious to one of ordinary skill in the art to modify Cavacuiti as shown in the claim in order to allow the user to eliminate the need for a wallet when carrying their phone.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Page.
Consider claim:
 
24. Page teaches the method of claim 18, but lacks a teaching of further comprising magnetically attaching the housing to a mobile device.   Official Notice is taken that it is notoriously well known in the art to user magnets and magnetic material to attach items.  Therefore it would have been obvious to one of ordinary skill in the art to use magnets and magnetic materials to attach the housing as shown in the claim in order to allow for easy removal.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP J. SOBUTKA whose telephone number is (571)272-7887.  The examiner can normally be reached Monday through Friday from 10:30-7:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-78677867. 
 The central fax phone number for the Office is 571-273-8300.
Most facsimile-transmitted patent application related correspondence is required to be sent to the Central FAX Number.  

CENTRALIZED DELIVERY POLICY: For patent related correspondence, hand carry deliveries must be made to the Customer Service Window (now located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314), and facsimile transmissions must be sent to the Central FAX number, unless an exception applies.  For example, if the examiner has rejected claims in a regular U.S. patent application, and the reply to the examiner’s Office action is desired to be transmitted by facsimile rather than mailed, the reply must be sent to the Central FAX Number.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 


/PHILIP SOBUTKA/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        

(571) 272-7887